DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Category I, Species IV of Fig. 12B, Category II, Species V of Fig. 20, and Category III, Species I of Fig. 31, which correspond to claims 1-12 and 31-37, in the reply filed on 03/09/2021 is acknowledged.  The traversal is on the ground(s) that the examination of all claims together places no undue burden on the Examiner.  This is not found persuasive because the species require a different field of search, i.e. employing different search strategies or search queries due to distinct µ-LED array structures having distinct reflector/collimator/polarizer structures inside or outside the LEDs.
The requirement is still deemed proper and is therefore made FINAL.
Claims 20-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/09/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  It is noted, however, that applicant has not filed a certified copy of the DENMARK PA201970059 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/24/2020, 11/24/2020, 01/26/2021, 03/05/2021 and 03/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The IDS submitted contains over 19 pages of references. The examiner has considered the references to the extent reasonably expected during normal examination time. If applicant considers there is a particular reference or teaching particularly relevant to the claimed invention it is requested from the applicant to provide a statement indicating such relevance and a clear identification of such reference.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 31-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "flat" in claim 1 is a relative term which renders the claim indefinite.  The term "flat" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the The limitation “a flat reflector element” has been rendered indefinite by the use of "flat".
Claim 1 recites the limitation “an assembly side” in the 9th line of the claim.  It is unclear which object’s side this limitation refers to.  It is recommended to replace the limitation with “an assembly side of the flat carrier substrate.”
Claim 5 recites the limitation “a side” in the second line of the claim.  It is unclear which object’s side this limitation refers to.
Claim 5 recites the limitation “which” in the last line of the claim.  It is unclear which object this limitation refers to.
Claim 12 recites the limitation “which” in the 8th line of the claim.  It is unclear which object this limitation refers to.
Claims 2-11 and 31-37 are rejected because they depend on the rejected claim 1.

Allowable Subject Matter
Claims 1-12 and 31-37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takeya et al. (US 2019/0229097 A1) teach a micro LED display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        4/6/2021